ACCEPTED
                                                                                      12-14-000263-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                   4/16/2015 4:11:53 PM
                                                                                          CATHY LUSK
                                                                                                 CLERK



                              NO. 12-14-00263-CR
                                                                      FILED IN
                                                               12th COURT OF APPEALS
STATE OF TEXAS                           §     IN THE               TYLER, TEXAS
                                         §                     4/16/2015 4:11:53 PM
VS.                                      §     12th COURT           CATHY S. LUSK
                                         §                              Clerk
JEFFREY ARLEN QUINN                      §     OF APPEALS


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes JEFFREY ARLEN QUINN, Appellant by and through his

attorney of record, JOHN L. YOUNGBLOOD, in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.    This case is on appeal from the 3rd Judicial District Court of

Henderson County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. JEFFREY

ARLEN QUINN, and numbered C-20,818.

      3.    Appellant was convicted of Evading Arrest with a Motor Vehicle.

      4.    Appellant was assessed a sentence of 17 years confinement in Texas

Department of Criminal Justice - Institutional Division on June 19, 2014.

      5.    Notice of appeal was given on September 8, 2014.
      6.     The clerk's record was filed on October 17, 2014; the reporter's record

was filed on February 17, 2015.

      7.     The appellate brief was first due on March 19, 2015.           Counsel

respectfully requested this Court to grant an extension at that time. This Court

granted said request and Ordered that Appellant’s Brief be filed on April 17, 2015.

      8.     Appellant requests a second extension of time of 30 days from this

immediate date for reasons as set forth herein.

      9.     This Court has granted one previous extension to file the brief.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel has been appointed on two criminal cases in the past 30 days

involving indicted, habitual offenders in (a) The State of Texas vs. Jeffery

Wheeler, Cause No. CR15-0038-392, pending in the 392nd Judicial District Court,

and (b) The State of Texas vs. Billy Ray Minchew, Cause No. CR15-0008-392,

pending in the 392nd Judicial District Court. Both of these cases have involved

significant factual and legal investigation involving defendants facing a range of

punishment no less than 25 years and no more than life in prison.

      Counsel was also appointed to represent an inmate on an out of time appeal

granted by the Court of Criminal Appeals in a case styled The State of Texas vs.
Lester Rainwater, Cause No. C-14,699, pending in the 3rd Judicial District Court,

Henderson County, Texas. The mandate was issued by the Court of Criminal

Appeals on March 9, 2015 and Defendant is serving a life sentence.

      Counsel has also been involved in a Motion to Suppress in a capital murder

case styled The State of Texas vs. Raheem Mark Miller, Cause Number B-21,539,

in the 392nd Judicial District Court. Such hearing was concluded today, April 16,

2015 and involved substantial factual and legal investigation in order to properly

prepare.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Second Motion To Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.



                                      Respectfully submitted,

                                      JOHN L. YOUNGBLOOD
                                      130 East Corsicana Street
                                      Suite 300
                                      Athens, Texas 75751
                                      Tel: (903) 675-5188
                                      Fax: (903) 677-3902



                                      By: /s/ John L. Youngblood
                                        JOHN L. YOUNGBLOOD
                                        State Bar No. 24003222
                                        John@johnlyoungbloodlaw.com
                                        Attorney for JEFFREY ARLEN QUINN
                         CERTIFICATE OF SERVICE

      This is to certify that on April 16, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Henderson

County, 109 West Corsicana Street, Suite 103, Athens, Texas 75751, by electronic

service through the Electronic Filing Manager.



                                        /s/ John L. Youngblood
                                      JOHN L. YOUNGBLOOD
STATE OF TEXAS                            §
                                          §
COUNTY OF HENDERSON                       §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

JOHN L. YOUNGBLOOD, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Second Motion To Extend

      Time to File Appellant's Brief and swear that all of the allegations of

      fact contained therein are true and correct."

                                         /s/ John L. Youngblood
                                       JOHN L. YOUNGBLOOD
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on April 16, 2015, to

certify which witness my hand and seal of office.


                                       /s/ Terri Crawford
                                       Notary Public, State of Texas